Title: To John Adams from Edmé Jacques Genet, 28 February 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       Monsieur
       a Versailles ce 28 fev 1780
      
      J’ai écrit à Ostende pour les deux gazettes en question. En attendant je continuerai à vous en prêter des miennes, toujours le plutôt qu’il Sera possible. Je Suis charmé de Savoir que mr. votre fils est de retour en bonne Santé à Passy. Quelque jour de ce printems il faut que vous me l’envoyés avec Mr Cooper’s grand child, et mr. votre autre fils. Je leur ferai voir Versailles, et je ferai en sorte qu’ils S’en retournent Satisfaits. Mon fils ne pourra point les recevoir: il part pour l’allemagne dans 4. jours et y restera un an. Mais a Son retour il aura l’honeur de faire leur connoissance. Je vous remercie des Souhaits que vous voulés bien faire pour lui.—Je vous fais mes remerciemens De votre Excellent projet de constitution pour votre patrie. Je l’ai parcouru rapidement: il me paroit propre à prevenir toutes difficultés. Je le ferai traduire pour le publier tel qu’il est, et on y ajoutera les changemens, en bien ou en mal, qui auront été faits, et dont je vous prierai de me donner connoissance. Voici ci joint la liste des Constitutions qui me manquent. Je vous Serai obligé de tâcher de me les procurer. J’ai l’honeur d’etre avec un inviolable attachement Monsieur Votre trés humble et très obéissant serviteur
      
       Genet
      
      
       
     Constitutions demandées par Mr Genet
     
      Massachusetts
      
      
     
     
      New Hampshire
      
      
     
     
      Connecticut
      }
      if the former ones, he has them.
     
     
      Rhode Island
     
     
      N. Carolina
      
      
     
     
      Georgia
      
      
     
    
   
     